Order of fact-finding, Family Court, Bronx County (liana Gruebel, J.), entered on or about September 20, 2011, which, following a fact-finding hearing, determined that respondent mother had derivatively neglected the subject child, unanimously affirmed, without costs.
Petitioner agency made a prima facie showing of derivative neglect as to the subject child based on the prior findings of neglect against respondent with respect to her older children, including a finding of neglect just 10 days before the subject child’s birth (see Matter of Cruz, 121 AD2d 901, 902-903 [1st Dept 1986]).
The derivative finding of neglect was supported by a preponderance of the evidence (see Family Ct Act § 1046 [b] [i]). The prior findings of neglect were sufficiently close in time to the derivative proceeding to support the conclusion that respondent’s parental judgment remained impaired (see Cruz, 121 AD2d at 902-903). Further, respondent testified that she had not completed anger management services or a mental health evaluation, and that she had not been compliant with her mental health treatment for a year before the filing of the petition in the derivative proceeding. Concur—Friedman, J.P., Sweeny, Acosta, Abdus-Salaam and Manzanet-Daniels, JJ.